Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151449                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 151449
                                                                    COA: 325648
                                                                    Wayne CC: 11-005601-FC
  TYRONE WALTER BOSWELL,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 9, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2016
           p0321
                                                                               Clerk